DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 18, 20, 23, 25, 27, 30 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh (US Patent Application Publication No. 2014/0029426) in view of Cai et al. (“Cai”) (US Patent Application Publication No. 2017/0310538) and further in view of Ethernet Alliance (Ethernet Jumbo Frames Version 0.1; Ethernet Alliance 12 November 2009, [retrieved on 12 November 2019]. Retrieved from the Internet <URL: http://ethernetalliance.org/wp-content/uploads/2011/10/EA-Ethernet-Jumbo-Frames-v0-1.pdf>).
Regarding claim 16, Saitoh discloses a network element comprising: ingress optics configured to receive a client signal (fig. 2 element 13 and paragraphs 0025 and 0027 and fig. 3 element 27 and paragraph 0039); egress optics configured to transmit packets over one or more Ethernet links in a network (fig. 2 elements 10-n and paragraphs 0025-0026 and fig. 3 elements 20 and 23 and paragraph 0034); and circuitry interconnecting the ingress optics and the egress optics (fig. 2 elements 11 and 12 and fig. 3 the elements between 27 and 20/23), wherein the circuitry is configured to segment an Optical Transport Network (OTN) signal from the client signal into a plurality of mice flows, and provide the plurality of mice flows to the egress optics for transmission over the one or more Ethernet links to a second network element in a network (paragraphs 0026-0027 and 0034-0039, where the plural packet flows to and from the Ethernet network interfaces, relative to the encompassing OTU frame transmitting/receiving the ODU multiplexed signal to and from the transmission network 2, reads on mice flows), each having bandwidth of about 10 Gbps or leass (paragraph 0034). Saitoh does not disclose the second network element in a network is configured to provide the plurality of mice flows to send the OTN signal. However, the only difference between the claim and Saitoh is that the exchange of the mice flows in Saitoh is toward a local network (fig. 1), whereas the exchange in the claim is ultimately toward sending the OTN signal after the intermediary network. Cai discloses OTN transmission with disaggregation and local exchange of Ethernet signals between complementary OTN transmission configurations, accepting the Ethernet signals and recombining into an OTN signal (fig. 7B and paragraph 0084 in light of fig. 6B and paragraph 0082). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify local area network of Saitoh to connect to a complementary OTN transmission apparatus, not to the terminal apparatuses, to provide the benefit of local routing between different OTN networks. 
Further, Saito does not disclose that the 10 Gbps Ethernet signals having packet sizes of about 64B or larger. However, Ethernet Alliance discloses this as a standardized size for Ethernet packets (page 2, third paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 64B packets for the Ethernet packets of the combination, since using standardized sizes has the benefit of interoperability.
Regarding claim 18, the combination of Saitoh, Cai and Ethernet Alliance discloses the network element of claim 16, but as formulated above does not disclose that packets in the plurality of mice flows have jumbo packet sizes that are at least 2048B. However, the only difference between this claim and the combination is the specified jumbo packet size per se. Jumbo packets are conventional, and though not standardized by IEEE, were defined by a third-party, not Applicant. Ethernet Alliance specifies jumbo frames (pages 2-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use jumbo frames for the flows of the combination, since larger MTUs allow greater efficiency in data transmission, as taught by Ethernet Alliance (page 4).
Regarding claim 20, the combination of Saitoh, Cai and Ethernet Alliance discloses the network element of claim 16, but does not disclose that the circuitry is further configured to utilize Equal-Cost Multi-Path (ECMP) or variants thereof to spread each of the plurality of mice flows over corresponding links. However, the Office takes official notice that ECMP is specified by IEEE 802.1Q-2014 for Ethernet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ECMP for the flows of the combination, for the benefit of load balancing over the multiple paths of the combination.
Regarding claim 23, Saitoh discloses an apparatus comprising circuitry configured to segment an Optical Transport Network (OTN) signal from a client signal into a plurality of mice flows each having bandwidth of about 10 Gbps or less, and provide the plurality of mice flows to an egress optics for transmission over one or more of Ethernet links to a second network element (fig. 2 elements 11 and 12 and fig. 3 the elements between 27 and 20/23 and paragraphs 0026-0027 and 0034-0039, where the plural packet flows to and from the Ethernet network interfaces, relative to the encompassing OTU frame transmitting/receiving the ODU multiplexed signal to and from the transmission network 2, reads on mice flows). Saitoh does not disclose that the apparatus is in a network that is configured to provide the plurality of mice flows to send the OTN signal. However, the only difference between the claim and Saitoh is that the exchange of the mice flows in Saitoh is toward a local network (fig. 1), whereas the exchange in the claim is ultimately toward sending the OTN signal after the intermediary network. Cai discloses OTN transmission with disaggregation and local exchange of Ethernet signals between complementary OTN transmission configurations, accepting the Ethernet signals and recombining into an OTN signal (fig. 7B and paragraph 0084 in light of fig. 6B and paragraph 0082). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify local area network of Saitoh to connect to a complementary OTN transmission apparatus, not to the terminal apparatuses, to provide the benefit of local routing between different OTN networks. 
Further, Saito does not disclose that the 10 Gbps Ethernet signals having packet sizes of about 64B. However, Ethernet Alliance discloses this as a standardized size for Ethernet packets (page 2, third paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 64B packets for the Ethernet packets of the combination, since using standardized sizes has the benefit of interoperability.
Regarding claim 25, the combination of Saitoh, Cai and Ethernet Alliance discloses the apparatus of claim 23, but as formulated above does not disclose that packets in the plurality of mice flows have jumbo packet sizes that are at least 2048B. However, the only difference between this claim and the combination is the specified jumbo packet size per se. Jumbo packets are conventional, and though not standardized by IEEE, were defined by a third-party, not Applicant. Ethernet Alliance specifies jumbo frames (pages 2-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use jumbo frames for the flows of the combination, since larger MTUs allow greater efficiency in data transmission, as taught by Ethernet Alliance (page 4).
Regarding claim 27, the combination of Saitoh, Cai and Ethernet Alliance discloses the apparatus of claim 23, wherein the circuitry is further configured to utilize Equal-Cost Multi-Path (ECMP) or variants thereof to spread each of the plurality of mice flows over corresponding links. However, the Office takes official notice that ECMP is specified by IEEE 802.1Q-2014 for Ethernet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ECMP for the flows of the combination, for the benefit of load balancing over the multiple paths of the combination.
Regarding claim 30, Saitoh discloses a method comprising: in a network element having ingress optics (fig. 2 element 13 and paragraphs 0025 and 0027 and fig. 3 element 27 and paragraph 0039), egress optics (fig. 2 elements 10-n and paragraphs 0025-0026 and fig. 3 elements 20 and 23 and paragraph 0034), and circuitry interconnecting the ingress optics and the egress optics (fig. 2 elements 11 and 12 and fig. 3 the elements between 27 and 20/23), receiving a client signal via the ingress optics (fig. 2 element 13 and paragraphs 0025 and 0027 and fig. 3 element 27 and paragraph 0039); segmenting an Optical Transport Network (OTN) signal from the client signal into a plurality of mice flows via the circuitry, each having bandwidth of about 10 Gbps or less, providing the one or more flows to the egress optics, and transmitting the plurality of mice flows over the one or more of Ethernet links to a second network (paragraphs 0026-0027 and 0034-0039, where the plural packet flows to and from the Ethernet network interfaces, relative to the encompassing OTU frame transmitting/receiving the ODU multiplexed signal to and from the transmission network 2, reads on mice flows). Saitoh does not disclose that the apparatus is in a network that is configured to provide the plurality of mice flows to send the OTN signal. However, the only difference between the claim and Saitoh is that the exchange of the mice flows in Saitoh is toward a local network (fig. 1), whereas the exchange in the claim is ultimately toward sending the OTN signal after the intermediary network. Cai discloses OTN transmission with disaggregation and local exchange of Ethernet signals between complementary OTN transmission configurations, accepting the Ethernet signals and recombining into an OTN signal (fig. 7B and paragraph 0084 in light of fig. 6B and paragraph 0082). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify local area network of Saitoh to connect to a complementary OTN transmission apparatus, not to the terminal apparatuses, to provide the benefit of local routing between different OTN networks.
Further, Saito does not disclose that the 10 Gbps Ethernet signals having packet sizes of about 64B. However, Ethernet Alliance discloses this as a standardized size for Ethernet packets (page 2, third paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 64B packets for the Ethernet packets of the combination, since using standardized sizes has the benefit of interoperability.
Regarding claim 32, the combination of Saitoh, Cai and Ethernet Alliance discloses the method of claim 30, but as formulated above does not disclose that the packets in the plurality of mice flows have jumbo packet sizes that are at least 2048B. However, the only difference between this claim and the combination is the specified jumbo packet size per se. Jumbo packets are conventional, and though not standardized by IEEE, were defined by a third-party, not Applicant. Ethernet Alliance specifies jumbo frames (pages 2-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use jumbo frames for the flows of the combination, since larger MTUs allow greater efficiency in data transmission, as taught by Ethernet Alliance (page 4).
Regarding claim 34, the combination Saitoh, Cai and Ethernet Alliance discloses the method of claim 30, further comprising utilizing Equal-Cost Multi-Path (ECMP) or variants thereof to spread each of the plurality of mice flows over corresponding links. However, the Office takes official notice that ECMP is specified by IEEE 802.1Q-2014 for Ethernet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ECMP for the flows of the combination, for the benefit of load balancing over the multiple paths of the combination.

Claim(s) 17, 19, 24, 26, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh (US Patent Application Publication No. 2014/0029426) in view of Cai (US Patent Application Publication No. 2017/0310538) and further in view of Ethernet Alliance (Ethernet Jumbo Frames Version 0.1; Ethernet Alliance 12 November 2009, [retrieved on 12 November 2019]. Retrieved from the Internet <URL: http://ethernetalliance.org/wp-content/uploads/2011/10/EA-Ethernet-Jumbo-Frames-v0-1.pdf>), as applied to claims 16, 23 and 30 above, and further in view of Kuwabara (US Patent Application Publication No. 2019/0116115).
Regarding claim 17, the combination of Saitoh, Cai and Ethernet Alliance discloses the network element of claim 16, wherein the one or more Ethernet links are a plurality of Ethernet links, such that the plurality of mice flows are sent over the plurality of Ethernet links (fig. 2 elements 10-n and paragraphs 0025-0026 and fig. 3 elements 20 and 23 and paragraph 0034), but does not disclose that the plurality of mice flows each have a sequence number for reordering at the second network element. Kuwabara discloses packet switching of segmented OTN signals in light of the OFP implementation agreement by Optical Internetworking Forum, further discloses segmenting OTN inputs into sub-parts, which read on “mice” flows, carried by Ethernet, and numbering the parts for reorder at the destination (fig. 2 and paragraphs 0056-0058 in light of paragraph 0048 and 0063-0067, sequence numbering of the data segments, and fig. 7 and paragraph 0095, Ethernet frames carrying the ODU segments). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saitoh to use OTN circuitry that provides segmentation and sequence numbering like that of Kuwabara, for the Ethernet transmissions between locations in the combination, since the distribution of the segments across the Ethernet links allows for lower bandwidth demands per link, and for parity groups allowing for recovery of the original data with service disruption even if some segments are errored or dropped, as suggested by Kuwabara (paragraph 0083), in the event one of the Ethernet links has a fault in APA.
Regarding claim 19, the combination of Saitoh, Cai and Ethernet Alliance discloses the network element of claim 16, but does not disclose that each of the plurality of mice flows has a large sequence number greater than 2 bits. Kuwabara discloses packet switching of segmented OTN signals in light of the OFP implementation agreement by Optical Internetworking Forum, further discloses segmenting OTN inputs into sub-parts, which read on “mice” flows, carried by Ethernet, and numbering the parts for reorder at the destination (fig. 2 and paragraphs 0056-0058 in light of paragraph 0048 and 0063-0067, sequence numbering of the data segments, and fig. 7 and paragraph 0095, Ethernet frames carrying the ODU segments). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saitoh to use OTN circuitry that provides segmentation and sequence numbering like that of Kuwabara, for the Ethernet transmissions between locations in the combination, since the distribution of the segments across the Ethernet links allows for lower bandwidth demands per link, and for parity groups allowing for recovery of the original data with service disruption even if some segments are errored or dropped, as suggested by Kuwabara (paragraph 0083), in the event one of the Ethernet links has a fault in APA.
Regarding claim 24, the combination of Saitoh, Cai and Ethernet Alliance discloses the apparatus of claim 23, wherein the one or more Ethernet links are a plurality of Ethernet links, such that the plurality of mice flows are sent over the plurality of Ethernet links (fig. 2 elements 10-n and paragraphs 0025-0026 and fig. 3 elements 20 and 23 and paragraph 0034), but does not disclose that the plurality of mice flows each have a sequence number for reordering at the second network element. Kuwabara discloses packet switching of segmented OTN signals in light of the OFP implementation agreement by Optical Internetworking Forum, further discloses segmenting OTN inputs into sub-parts, which read on “mice” flows, carried by Ethernet, and numbering the parts for reorder at the destination (fig. 2 and paragraphs 0056-0058 in light of paragraph 0048 and 0063-0067, sequence numbering of the data segments, and fig. 7 and paragraph 0095, Ethernet frames carrying the ODU segments). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saitoh to use OTN circuitry that provides segmentation and sequence numbering like that of Kuwabara, for the Ethernet transmissions between locations in the combination, since the distribution of the segments across the Ethernet links allows for lower bandwidth demands per link, and for parity groups allowing for recovery of the original data with service disruption even if some segments are errored or dropped, as suggested by Kuwabara (paragraph 0083), in the event one of the Ethernet links has a fault in APA.
Regarding claim 26, the combination of Saitoh, Cai and Ethernet Alliance discloses the apparatus of claim 23, wherein each of the plurality of mice flows has a large sequence number greater than 2 bits. Kuwabara discloses packet switching of segmented OTN signals in light of the OFP implementation agreement by Optical Internetworking Forum, further discloses segmenting OTN inputs into sub-parts, which read on “mice” flows, carried by Ethernet, and numbering the parts for reorder at the destination (fig. 2 and paragraphs 0056-0058 in light of paragraph 0048 and 0063-0067, sequence numbering of the data segments, and fig. 7 and paragraph 0095, Ethernet frames carrying the ODU segments). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saitoh to use OTN circuitry that provides segmentation and sequence numbering like that of Kuwabara, for the Ethernet transmissions between locations in the combination, since the distribution of the segments across the Ethernet links allows for lower bandwidth demands per link, and for parity groups allowing for recovery of the original data with service disruption even if some segments are errored or dropped, as suggested by Kuwabara (paragraph 0083), in the event one of the Ethernet links has a fault in APA.
Regarding claim 31, the combination of Saitoh, Cai and Ethernet Alliance discloses the method of claim 30, wherein the one or more Ethernet links are a plurality of Ethernet links, such that the plurality of mice flows are sent over the plurality of Ethernet links (fig. 2 elements 10-n and paragraphs 0025-0026 and fig. 3 elements 20 and 23 and paragraph 0034), but does not disclose that the plurality of mice flows each have a sequence number for reordering at the second network element. Kuwabara discloses packet switching of segmented OTN signals in light of the OFP implementation agreement by Optical Internetworking Forum, further discloses segmenting OTN inputs into sub-parts, which read on “mice” flows, carried by Ethernet, and numbering the parts for reorder at the destination (fig. 2 and paragraphs 0056-0058 in light of paragraph 0048 and 0063-0067, sequence numbering of the data segments, and fig. 7 and paragraph 0095, Ethernet frames carrying the ODU segments). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saitoh to use OTN circuitry that provides segmentation and sequence numbering like that of Kuwabara, for the Ethernet transmissions between locations in the combination, since the distribution of the segments across the Ethernet links allows for lower bandwidth demands per link, and for parity groups allowing for recovery of the original data with service disruption even if some segments are errored or dropped, as suggested by Kuwabara (paragraph 0083), in the event one of the Ethernet links has a fault in APA.
Regarding claim 33, the combination of Saitoh, Cai and Ethernet Alliance discloses he method of claim 30, wherein each of the plurality of mice flows has a large sequence number greater than 2 bits. Kuwabara discloses packet switching of segmented OTN signals in light of the OFP implementation agreement by Optical Internetworking Forum, further discloses segmenting OTN inputs into sub-parts, which read on “mice” flows, carried by Ethernet, and numbering the parts for reorder at the destination (fig. 2 and paragraphs 0056-0058 in light of paragraph 0048 and 0063-0067, sequence numbering of the data segments, and fig. 7 and paragraph 0095, Ethernet frames carrying the ODU segments). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saitoh to use OTN circuitry that provides segmentation and sequence numbering like that of Kuwabara, for the Ethernet transmissions between locations in the combination, since the distribution of the segments across the Ethernet links allows for lower bandwidth demands per link, and for parity groups allowing for recovery of the original data with service disruption even if some segments are errored or dropped, as suggested by Kuwabara (paragraph 0083), in the event one of the Ethernet links has a fault in APA.

Claim(s) 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh (US Patent Application Publication No. 2014/0029426) in view of Cai (US Patent Application Publication No. 2017/0310538) and further in view of Ethernet Alliance (Ethernet Jumbo Frames Version 0.1; Ethernet Alliance 12 November 2009, [retrieved on 12 November 2019]. Retrieved from the Internet <URL: http://ethernetalliance.org/wp-content/uploads/2011/10/EA-Ethernet-Jumbo-Frames-v0-1.pdf>), as applied to claims 16 and 23 above, and further in view of Mishra et al. (“Mishra”) (US Patent Application Publication No. 2012/0106339).
Regarding claim 22, the combination of Saitoh, Cai and Ethernet Alliance discloses the network element of claim 16, but does not disclose that the circuitry is further configured to utilize the plurality of mice flows to measure latency/congestion performance of one or more paths in the network, and provide the latency/congestion performance to any of a management system, an orchestrator, and a Software Defined Networking (SDN) controller. Mishra discloses probe packets for measuring latency in flows of a multi-path network, orchestrated by a source controller (fig. 4 and paragraphs 0035 and 0038). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use measure latency using probe packets over the flows of the combination, to account for any differences in path latency between the multiple paths during transmission. 
Regarding claim 29, the combination of Saitoh, Cai and Ethernet Alliance discloses the apparatus of claim 23, but does not disclose the circuitry is further configured to utilize the plurality of mice flows to measure latency/congestion performance of one or more paths in the network, and provide the latency/congestion performance to any of a management system, an orchestrator, and a Software Defined Networking (SDN) controller. Mishra discloses probe packets for measuring latency in flows of a multi-path network, orchestrated by a source controller (fig. 4 and paragraphs 0035 and 0038). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use measure latency using probe packets over the flows of the combination, to account for any differences in path latency between the multiple paths during transmission. 

Claim(s) 21, 28, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh (US Patent Application Publication No. 2014/0029426) in view of Cai (US Patent Application Publication No. 2017/0310538) and further in view of Ethernet Alliance (Ethernet Jumbo Frames Version 0.1; Ethernet Alliance 12 November 2009, [retrieved on 12 November 2019]. Retrieved from the Internet <URL: http://ethernetalliance.org/wp-content/uploads/2011/10/EA-Ethernet-Jumbo-Frames-v0-1.pdf>), as applied to claims 16, 23 and 30 above, and further in view of TPack (ODU0 and ODUflex: A Future-Proof Solution for OTN Client Mapping; 12 March 2012; <retrieved from the internet 10 June 2022><url: https://web.archive.org/web/20120312045120/http://squiz.informatm.com/__data/assets/pdf_file/0007/194623/ODU0_ODUflex_White_Paper_2010_02_15_v1_web.pdf>).
Regarding claim 21, the combination of Saitoh, Cai and Ethernet Alliance discloses the network element of claim 16, wherein the plurality of Ethernet links are any of Nx10GE, Nx25GE, Nx50GE, and Nx100GE, N is an integer greater than 1 (paragraph 0037), and wherein the OTN signal is an Optical Data Unit including ODUflex (fig. 3 and paragraph 0031). Saitoh does not specify ODU4. TPack discloses ODUflex uses, including using existing ODUk if it provides the more efficient mapping (page 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ODU4 for the case of ten 10Gbps local area network signals for Saitoh (fig. 2 for n = 10), since ten 10Gbps Ethernet is an efficient mapping into ODU4 (~105Gbps).
Regarding claim 28, the combination of Saitoh, Cai and Ethernet Alliance discloses the apparatus of claim 23, wherein the plurality of Ethernet links are any of Nx10GE, Nx25GE, Nx50GE, and Nx100GE, N is an integer greater than 1 (paragraph 0037), and wherein the OTN signal is an Optical Data Unit including ODUflex (fig. 3 and paragraph 0031). Saitoh does not specify ODU4. TPack discloses ODUflex uses, including using existing ODUk if it provides the more efficient mapping (page 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ODU4 for the case of ten 10Gbps local area network signals for Saitoh (fig. 2 for n = 10), since ten 10Gbps Ethernet is an efficient mapping into ODU4 (~105Gbps).
Regarding claim 35, the combination of Saitoh, Cai and Ethernet Alliance discloses the method of claim 30, wherein the plurality of Ethernet links are any of Nx10GE, Nx25GE, Nx50GE, and Nx100GE, N is an integer greater than 1, and wherein the OTN signal is an Optical Data Unit including ODUflex (fig. 3 and paragraph 0031). Saitoh does not specify ODU4. TPack discloses ODUflex uses, including using existing ODUk if it provides the more efficient mapping (page 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ODU4 for the case of ten 10Gbps local area network signals for Saitoh (fig. 2 for n = 10), since ten 10Gbps Ethernet is an efficient mapping into ODU4 (~105Gbps).

Response to Arguments
Applicant's arguments filed 22 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that the amendment clarifies “mice flows.” However, the claimed flow specifications are already disclosed for Ethernet by Ethernet Alliance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN M CORS/Primary Examiner, Art Unit 2636